Citation Nr: 1112341	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-29 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas.

The June 2007 rating decision also denied a rating in excess of 20 percent for service-connected right ankle disability.  The Veteran filed a notice of disagreement with regard to the rating assigned for the right ankle disability in the June 2007 rating decision, and a statement of the case was issued in August 2007 which continued the 20 percent rating.  The Veteran's September 2007 VA Form 9 limited the appeal to the PTSD and TDIU issues, and the September 2007 Form 646 completed by the Veteran's representative indicated that only the PTSD and TDIU issues had been appealed.  Thus, while the issue of an increased rating for right ankle disability was noted on the Veteran's representative's March 2011 written brief presentation, this appeal is limited to the two issues listed on the title page of this decision.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such PTSD symptoms as depression affecting the ability to function appropriately and effectively, increasing social isolation,  unprovoked irritability, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  

2.  The Veteran is service-connected for PTSD, rated as (per this decision) 70 percent disabling, and right ankle disability, rated as 20 percent disabling; the combined service-connected disability rating is 80 percent.

3.  The competent evidence of record establishes that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in November 2006 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of his PTSD disability and the effect that his PTSD disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claims such that the essential fairness of the adjudication is not affected.

In the November 2006 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are private and VA records, and the Veteran's records from the Social Security Administration (SSA).  The Veteran has undergone VA examinations that address the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examinations described the Veteran's PTSD and right akle disability in sufficient detail so that the Board is able to fully evaluate the functional impact of the service-connected disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). 

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Analysis

Disability ratings are based on the average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran is entitled to staged ratings at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  PTSD

Service connection for PTSD was granted in a March 2003 RO decision and is currently rated as 50 percent disabling.  The Veteran's claim for an increased rating for service-connected PTSD was received in November 2006, and the rating period on appeal is from August 22, 2006, the date after the last prior final denial of the PTSD issue.

Diagnostic Code 9411 addresses PTSD.  Under that code, a 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected PTSD, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV [Diagnostic and Statistical Manual of Mental Disorders, 4th ed.].

At an April 2007 VA PTSD examination, the Veteran indicated that he had not worked since October 2005 due to problems in getting along with others.  The Veteran indicated that he had been married three times, the last of which had ended in 2001.  The April 2007 VA PTSD examination revealed that the Veteran had symptoms such as the destruction of property when angry, memory impairment, forgetting what he would say when talking, depressed mood, irritability, loss of interest in activities he previously enjoyed, problems with concentration, sleep disturbance, feeling of estrangement of others, restricted range of effect, and hypervigilance.  The April 2007 VA examiner assigned a GAF score of 45, and noted that such findings had included depression and a history of problems of getting along with others.

After reviewing the pertinent evidence of record, the Board finds that the evidence warrants a rating of 70 percent for PTSD through out the appeal period.  The April 2007 VA examination revealed occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such PTSD symptoms as depression affecting the ability to function appropriately and effectively, unprovoked irritability, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  These findings are further confirmed by the GAF score of 45, which reflects serious PTSD symptoms.  While the June 2006 VA examiner did not assign a GAF score, findings such as forgetting fellow employees names, "cussing out" fellow employees, and an increasing pattern of social isolation was noted.

The Board observes that the evidence does not indicate that the Veteran has symptoms due to PTSD such as gross impairment in thought processes or communication.  While the Veteran did note on a May 2006 SSA record that he had had auditory and verbal hallucinations, there has been no showing of persistent delusions or hallucinations, and the Veteran specifically denied that he had such symptoms at his April 2007 VA examination.  While the Veteran has "cussed out" fellow employees, there is no showing of grossly inappropriate behavior, and the Veteran's impulse control was described as being non-violent in the sense that it was limited to property destruction.  There has been no showing or assertions that the Veteran has had recent thoughts of hurting himself or others.  The Veteran is clearly able to perform activities of daily living, and disorientation to time or place, or memory loss for names of close relatives, has not been shown.  Records such as a December 2006 VA treatment record reveal that the Veteran has some contact with his sister and his children. 

In sum, while the Veteran's PTSD has significantly impacted his occupational functioning, total occupational and social impairment have not been shown so as to warrant a rating of 100 percent for PTSD.  In short, the preponderance of the evidence is against a rating in excess of 70 percent for PTSD.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible and consistent in the reports of the symptoms he experiences.  However, as with the medical evidence of record, the accounts of the Veteran's PTSD symptomatology are consistent with the rating currently assigned by this decision.

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's service-connected disability is not so unusual or exceptional in nature as to render the schedular rating inadequate.  The Veteran's PTSD disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his PTSD.  The evidence does not reflect that the Veteran's PTSD, alone, has caused marked interference with his employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  TDIU

The Veteran is claiming entitlement to TDIU.  On a March 2006 VA Form 21- 8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that he had last worked in January 2005 as a nursing assistant.  The Veteran indicated that he had completed two years of college.  At the April 2007 VA PTSD examination the Veteran indicated that he had last worked in October 2005 for 4 to 5 months as a cook at a nursing home.  Prior to his employment as a cook the Veteran had worked as a nursing assistant (1968 to 1998) and as an employee union president (1998-2004).  He stated that he had retired earlier than he had planned due to complications from his PTSD symptoms.

Entitlement to a TDIU requires evidence of service-connected disability so severe that it is impossible for the veteran in particular, or an average person in general, to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

As the Veteran is service-connected for PTSD, rated as (per this decision) 70 percent disabling, and right ankle disability, rated as 20 percent disabling, the Veteran has met the thresholds set forth under 38 C.F.R. § 4.16(a).

The Board will now review the evidence of record to see if it demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.

The question becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage") consistent with his education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes this case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The April 2007 VA examiner stated, in pertinent part, as follows:

Due to problems with irritability, conflict with others, and concentration and memory problems, it is unlikely that his veteran would be successful in employment at this time.

In the same manner, the Board observes that a June 2006 VA examiner indicated that it was likely that the Veteran would have a "significantly difficult time finding and maintaining gainful employment due to his symptoms of PTSD."  Further, while not binding upon VA, the record reflects that the SSA has found the Veteran to be too disabled to work, due to a primary diagnosis of PTSD.

As for the Veteran's right ankle disability, the March 2007 VA general medical examiner also noted that the Veteran's right ankle disability would prevent the Veteran from standing for long periods of time and that the residual effects prevent the Veteran's employability as a cook.

The competent evidence clearly reveals that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational history, as a result of his service-connected PTSD and right ankle disability.  As such, entitlement to a TDIU is warranted.

ORDER

A rating of 70 for PTSD is granted, subject to the applicable law governing the award of monetary benefits.

Entitlement to TDIU is granted, subject to the applicable law governing the award of monetary benefits.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


